Citation Nr: 1217899	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  07-09 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for a left shoulder disability, prior to January 8, 2007. 

2.  Entitlement to a rating in excess of 20 percent for a left shoulder disability, from January 8, 2007. 

3.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD), prior to February 20, 2007. 

4.  Entitlement to a rating in excess of 10 percent for GERD, from February 20, 2007. 

(The issue of whether severance of service connection for medullary sponge kidney, effective November 1, 2008, was proper will be addressed in a separate decision.) 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 
 
In the September 2005 rating decision, the RO in Roanoke, Virginia, in pertinent part, granted service connection and assigned initial noncompensable (0 percent) ratings for left rotator cuff tear tendonitis and GERD.  Each grant of service connection was effective January 31, 2004.  The Veteran filed a timely notice of disagreement (NOD) in August 2006.  After the January 2007 statement of the case (SOC), the Veteran perfected these appeals via the March 2007 substantive appeal (VA Form 9).  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the Philadelphia, Pennsylvania RO. 

The issue of whether severance of service connection for medullary sponge kidney, effective November 1, 2008, was proper, which was denied by the Board in February 2010, was remanded by the United States Court of Appeals for Veterans Claims (Court) in October 2011, and will be the subject of a separate decision. 

In a March 2008 rating decision, the RO granted an increased, 20 percent, rating for the left shoulder disability, effective January 8, 2007, and granted an increased, 10 percent, rating for GERD, effective February 20, 2007.  Because the Veteran disagreed with the initial ratings assigned following the grants of service connection for a left shoulder disability and GERD, the Board has characterized these issues on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, despite the increased ratings established in the March 2008 rating decision, the Veteran has not been awarded the highest possible ratings.  As a result, he is presumed to be seeking the maximum possible benefit and his claims remain in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993). 

The Board, in February 2010, remanded these issues for additional evidentiary development.  However, for the reasons described below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, prior to the completion of the remand directives, in order to ensure that the Veteran is afforded due process.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims are not ready for appellate review at this time.  When perfecting his appeal by way of a VA Form 9 in March 2007, the Veteran indicated his wish to provide testimony at a Travel Board hearing.  He was afforded that hearing in November 2009.  The law requires that the Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  In this case, the VLJ that conducted the November 2009 hearing is no longer employed by the Board.  VA notified the Veteran of this fact in January 2012.  He was given an opportunity to elect either a new hearing, or to have his case considered based on the evidence of record.  In January 2012, he submitted a written request for a new hearing at his local RO.  The Board, therefore, finds that he should be afforded another opportunity to testify before the Board at a hearing held at the local VA office.  As such, this case must be remanded.

Accordingly, the case is REMANDED for the following action:

The RO should schedule a Travel Board hearing for the Veteran before a Veterans Law Judge at the Philadelphia, Pennsylvania, RO.  The Veteran and his representative should be notified of the date and time of the hearing, and the RO should associate a copy of such notice with the claims file.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


